UNITED STATES DISTRICT COURT                                      USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                     DOCUMENT
                                                                  ELECTRONICALLY FILED
                                                                  DOC#:

 MARCELINO CASTRO,
                                                                  DATE FILED:      J--
                                                                              //I / ;)- 6

                             Plaintiff,

                        V.                                     No. 16-CV-8147 (RA)

 CITY OF NEW YORK; JANET SMITH;                                       ORDER
 LEISHA ORTIZ; OCTAVIAN DUGGINS &
 TRISHANN MOWAT,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       On October 3, 2019, Defendants filed a motion for summary judgment. Dkt. 81. Pursuant

to the Court's Individual Rules in Pro Se Cases, Plaintiffs response to Defendants' motion was

due by October 24, 2019. On November 15, 2019, the Court issued an Order directing Plaintiff to

either file a response to Defendants' motion for summary judgment or a letter indicating that he

does not intend to file a response by December 6, 2019. Dkt. 87. The Court's November 15, 2019

Order stated that if Plaintiff did not respond to the Order, either by responding to the motion for

summary judgment or by submitting a letter indicating that he did not intend to do so, the Court

may dismiss the action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

Id. On December 12, 2019, the Court extended Plaintiffs deadline to file a response to December

30, 2019, and again provided that failure to do so could result in dismissal pursuant to Rule 41(b).

Dkt. 88. On January 2, 2020, the Court again extended Plaintiffs deadline to file a response to

January 31, 2020. Dkt. 89. Unlike the Court's November 15, 2019 and December 12, 2019 Orders,

which stated that failure to respond "may" result in dismissal for failure to prosecute under Rule

41 (b ), the January 31, 2020 Order stated that "the Court will dismiss this action for failure to

prosecute pursuant to Federal Rule of Civil Procedure 41(b)" if Plaintiff failed to respond. Id.
        The Court has still not received a response to Defendants' motion for summary judgment

or a letter indicating that Plaintiff does not intend to file a response. However, the Court notes that

the address listed for Plaintiff on the docket is:

        Marcelino Castro
        Apt. lA
        644 Riverside Drive
        New York, NY 11370

Accordingly, the Clerk of Court mailed the Court's November 15, 2019, December 12, 2019,

and January 31, 2020 Orders to that address. 11370 is the zip code for the Rikers Island Facility

at the Anna M. Kross Center, where Plaintiff was housed at the outset of this action. However,

the change of address letter that Plaintiff filed on January 5, 2018 listed Plaintiffs zip code as

10031. See Dkt. 34. It is therefore possible that Plaintiff never received the Court's prior orders.

        Accordingly, Plaintiff is granted an extension until March 11, 2020, to file a response to

Defendants' motion for summary judgment or a letter indicating that he does not intend to respond.

If Plaintiff informs the Court that he intends to pursue this action but chooses not to oppose

Defendants' motion, then the Court will deem the motion fully briefed and take it under

submission. See Jackson v. Fed. Exp., 766 F.3d 189, 194 (2d Cir. 2014). If, however, Plaintiff

does not respond to this Order, either by responding to the motion for summary judgment or by

submitting a letter indicating that he does not intend to do so, then the Court will dismiss this

action for failure to prosecute pursuant to Federal Rule of Civil Procedure 4l(b ).

       The Clerk of Court is respectfully directed to update the docket with Plaintiffs proper zip

code, 10031, and mail a copy of this Order to Plaintiff.

SO ORDERED.

 Dated:          February 11, 2020
                 New York, New York
                                                         Ronnie brams
                                                         United States District Judge

                                                     2
